

Exhibit 10.1
Description of Agreement with Kevin Tarrant Relating to Equity Awards


In connection with the February 1, 2013 retirement of Mr. Kevin Tarrant, former
Chief Human Resources Officer, the Compensation, Nominating and Governance
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company resolved, at a meeting held on February 4, 2013 that the equity
incentive awards received by Mr. Tarrant under the Omnibus Incentive Plan (the
“Plan”) prior to his retirement may continue to vest according to their original
vesting schedule and any vested stock options held by Mr. Tarrant can be
exercised up to 36 months after his retirement date. Absent such action, under
the terms of the Plan, Mr. Tarrant’s unvested equity incentive awards would have
been cancelled or forfeited, and he would have been required to exercise his
vested stock options within twelve months of his retirement date.  



